DETAILED ACTION
This communication is responsive to Application No. #16/586831 filed on September 27, 2019. Claims 1-15 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 15, the claim recites the limitation, “while in leaving the connected state: 
performing transmission …” (Emphasis added).  It is unclear what state the wireless device is in while performing the transmission above.  For purposes of examination, the Examiner has interpreted the limitation to mean that the wireless device is disconnected, and then perform a transmission because its configured grant is considered valid.  

Regarding claims 1 and 15, the claims recite the limitation, “leave/leaving a connected state with the network …” (Emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner has interpreted the limitation to read:  “leave/leaving a connected state with a network …” (Emphasis added).

Regarding claim 4, the claim recites the limitation, “performing a random access to the network …” (Emphasis added).  It is unclear if this “a random access” is intended to be a different from the random access that was recited in the independent claim.  For purposes of examination, the Examiner has interpreted the limitation to read, “performing the random access to the network …” (Emphasis added).  

Regarding claim 7, the claim recites the limitation, “wherein the random access is performed based on that data becomes available” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner has interpreted the limitation to read:  “wherein the random access is performed based on data becomes available” (emphasis added).

Regarding claims 2-14, claims 2-14 each depend on independent claim 1, and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deenoo et.al. (US Patent Application Publication, 2019/0174571, hereinafter, “Deenoo”).
Regarding claim 1, Deenoo teaches:
A method performed by a wireless device in a wireless communication system (Deenoo: technique of a WTRU [wireless transmit/receive unit] engaging UL data transfer in an INACTIVE state and/or CONNECTED state.  Fig. 3 and ¶ [0434]), the method comprising: 
leaving a connected state with the network (Deenoo: At 3000, the WTRU may be triggered (e.g., implicitly and/or explicitly) to enter an INACTIVE state [i.e., leave the connected state].  Fig. 3 and ¶ [0434]);
while in leaving the connected state: 
performing transmission (Deenoo: At 3003, the WTRU may determine that UL data is to be transmitted.  Fig. 3 and ¶ [0434]) with a configured grant (Deenoo: A WTRU may be configured with plurality of access types for data transfer in INACTIVE state (e.g. ... scheduled access etc.).  A WTRU may be configured with plurality of resources in time and/or frequency and/or code associated with one or more, or each, access type [the Examiner interprets that the configured resources associated with “scheduled access” access type is equivalent to the “configured grant”].  Fig. 3 and ¶ [0438]) in a validity area (Deenoo: a WTRU may be configured with one or more dedicated resources for light connectivity operation [Light-connected state (e.g., if LTE is target RAT) and/or INACTIVE state (e.g., if NR is target RAT), ¶ [0329]]... and a WTRU may determine its location to be within a validity region.  ¶ [0251]), wherein the configured grant is received from the network and mapped to the validity area Deenoo: A validity region may be associated [i.e., mapped] with a dedicated resource configuration [i.e., configured grant]. For example, a validity region may be a cell from which a WTRU may receive a light connectivity configuration. For example, a validity region may correspond to a logical RAN [i.e., network] paging area and/or a sub-area thereof. A validity region may be a function of a type of service and/or a WTRU mobility state.  ¶ [0254]); and 
performing a random access to the network (Deenoo: WTRU may be configured with plurality of access types for data transfer in INACTIVE state (e.g., 2-step random access, 4-step random access, ... etc.).  Fig. 3 and ¶ [0438]), after the wireless device leaves the validity area (Deenoo: A WTRU may be configured with data transfer in MSG1, MSG3, and/or a subsequent message [Per 3008 of Fig. 3, WTRU leaves the validity area of TRP1 and performs random access procedure (via MSG1/MSG3 and MSG2/4) with TRP2].  Fig. 3 and ¶ [0438]).

Regarding claim 2, Deenoo discloses on the features with respect to claim 1 as outlined above.
Deenoo further teaches:  
deactivating the configured grant, based on that the wireless device leaves the validity area (Deenoo: A WTRU may release (e.g., stop transmission and/or reception on) a dedicated and/or common resource, for example, when a validity timer expires and/or when a WTRU moves out of a validity region.  ¶ [0255]).

Regarding claim 3, Deenoo discloses on the features with respect to claim 1 as outlined above.
Deenoo further teaches:  
performing transmission with the configured grant during a validity time mapped to the configured grant (Deenoo: there may be an UL data arrival during a light connected state ... a WTRU may be configured with one or more dedicated resources for light connectivity operation and/or the validity of those resources has not expired.  ¶ [0251]).

Regarding claim 4, Deenoo discloses on the features with respect to claim 3 as outlined above.
Deenoo further teaches:  
performing a random access to the network (Deenoo: A WTRU may be configured with data transfer in MSG1, MSG3, and/or a subsequent message [Per 3008 of Fig. 3, WTRU leaves the validity area of TRP1 and performs random access procedure (via MSG1/MSG3 and MSG2/4) with TRP2].  Fig. 3 and ¶ [0438]), after the validity timer is expired (Deenoo: A WTRU may (e.g., when a validity timer expires) perform actions consistent with leaving light connectivity.  ¶ [0173]).

Regarding claim 5, Deenoo discloses on the features with respect to claim 3 as outlined above.
Deenoo further teaches:  
deactivating the configured grant, based on that the validity timer is expired (Deenoo: A WTRU may release (e.g., stop transmission and/or reception on) a dedicated and/or common resource, for example, when a validity timer expires and/or when a WTRU moves out of a validity region.  ¶ [0255]).

Regarding claim 6, Deenoo discloses on the features with respect to claim 1 as outlined above.
Deenoo further teaches:  
wherein the validity area includes one cell (Deenoo: A validity region may be associated with a dedicated resource configuration. For example, a validity region may be a cell from which a WTRU may receive a light connectivity configuration.  ¶ [0254]).

Regarding claim 7, Deenoo discloses on the features with respect to claim 1 as outlined above.
Deenoo further teaches:  
wherein the random access is performed based on that data becomes available (Deenoo: The WTRU in NR-INACTIVE state may initiate the random-access procedure, for example ... because new (e.g., UL) data becomes available for transmission.  ¶ [0444]).

Regarding claim 8, Deenoo discloses on the features with respect to claim 1 as outlined above.
Deenoo further teaches:  
wherein the method further comprises, receiving configuration of the configured grant (Deenoo: A WTRU may (e.g., to reduce latency and/or overhead associated with a reconnection procedure) be configured to use dedicated resources in light connected state to perform a faster reconnection procedure.  ¶ [0251]).

Regarding claim 9, Deenoo discloses on the features with respect to claim 8 as outlined above.
Deenoo further teaches:  
wherein the configuration is received, while in leaving the connected state (Deenoo: A WTRU may (e.g., to reduce latency and/or overhead associated with a reconnection procedure) be configured to use dedicated resources in light connected state [i.e., leaving the connected state] to perform a faster reconnection procedure.  ¶ [0251]).

Regarding claim 10, Deenoo discloses on the features with respect to claim 8 as outlined above.
Deenoo further teaches:  
wherein the configuration includes an identity of the wireless device for downlink reception (Deenoo: WTRU may determine a RAN paging frame and/or RAN paging occasion [i.e., downlink reception], for example, based on WTRU identity associated with a light connection.  ¶ [0231]).

Regarding claim 11, Deenoo discloses on the features with respect to claim 1 as outlined above.
Deenoo further teaches:  
selecting a cell (Deenoo: the WTRU may acquire system information from ... a suitable cell selected in the target RAT.  ¶ [0324]) belonging to the validity area (Deenoo: a validity region may be a cell from which a WTRU may receive a light connectivity configuration.  ¶ [0254]); and 
camping on the cell (Deenoo: the WTRU may determine that the mobility procedure is successful if the WTRU is able to camp on the configured cell and/or a suitable cell in the target RAT.  ¶ [0324]).

Regarding claim 12, Deenoo discloses on the features with respect to claim 1 as outlined above.
Deenoo further teaches:  
receiving a Random Access Response (RAR) message informing whether to enter the connected state (Deenoo: initial access messages may include ... MSG2 [i.e., RAR] (e.g., an indication to enter connected state).  ¶ [0373]).

Regarding claim 13, Deenoo discloses on the features with respect to claim 12 as outlined above.
Deenoo further teaches:  
wherein the RAR message includes the reconfiguration of the configured grant (Deenoo: initial access messages may include ... MSG2 [i.e., RAR] (e.g., an indication from a network where a WTRU may obtain ... UL resource).  ¶ [0373]).

Regarding claim 14, Deenoo discloses on the features with respect to claim 1 as outlined above.
Deenoo further teaches:  
wherein the wireless device is an autonomous (Deenoo: A WTRU may support WTRU autonomous mobility.  ¶ [0206]) driving apparatus (Deenoo: the WTRUs 102a, 102b, 102c, 102d, ... may be configured to transmit and/or receive wireless signals and may include ... a vehicle.  Fig. 1A and ¶ [0030]) in communication with a network (Deenoo: Each of the WTRUs 102a, 102b, 102c, 102d may be any type of device configured to operate and/or communicate in a wireless environment [e.g., RAN 104].  Fig. 1A and ¶ [0030]).

Regarding claim 15, Deenoo teaches:
A wireless device in a wireless communication system, the wireless device comprising (Deenoo: FIG. 1B is a system diagram illustrating an example wireless transmit/receive unit (WTRU) that may be used within the communications system.  Fig. 1B and ¶ [0022]): 
a memory (Deenoo: non-removable memory 130.  Fig. 1B and ¶ [0043]); 
a transceiver (Deenoo: a transceiver 120.  Fig. 1B and ¶ [0043]); and
a processor, operably coupled to the memory and the transceiver, and configured to (Deenoo: The processor 118 may be coupled to the transceiver 120, which may be coupled to the transmit/receive element 122.  Fig. 1B and ¶ [0044]): 
leave a connected state with the network (Deenoo: At 3000, the WTRU may be triggered (e.g., implicitly and/or explicitly) to enter an INACTIVE state [i.e., leave the connected state].  Fig. 3 and ¶ [0434]);
while in leaving the connected state: 
perform transmission (Deenoo: At 3003, the WTRU may determine that UL data is to be transmitted.  Fig. 3 and ¶ [0434]) with a configured grant (Deenoo: A WTRU may be configured with plurality of access types for data transfer in INACTIVE state (e.g., ... scheduled access etc.).  A WTRU may be configured with plurality of resources in time and/or frequency and/or code associated with one or more, or each, access type [the Examiner interprets that the configured resources associated with “scheduled access” access type is equivalent to the “configured grant”].  Fig. 3 and ¶ [0438]) in a validity area (Deenoo: a WTRU may be configured with one or more dedicated resources for light connectivity operation [Light-connected state (e.g., if LTE is target RAT) and/or INACTIVE state (e.g., if NR is target RAT), ¶ [0329]]... and a WTRU may determine its location to be within a validity region.  ¶ [0251]), wherein the configured grant is received from the network and mapped to the validity area (Deenoo: A validity region may be associated [i.e., mapped] with a dedicated resource configuration [i.e., configured grant]. For example, a validity region may be a cell from which a WTRU may receive a light connectivity configuration. For example, a validity region may correspond to a logical RAN [i.e., network] paging area and/or a sub-area thereof. A validity region may be a function of a type of service and/or a WTRU mobility state.  ¶ [0254]); and
perform a random access to the network (Deenoo: WTRU may be configured with plurality of access types for data transfer in INACTIVE state (e.g., 2-step random access, 4-step random access, ... etc.).  Fig. 3 and ¶ [0438]), after the wireless device leaves the validity area (Deenoo: A WTRU may be configured with data transfer in MSG1, MSG3, and/or a subsequent message [Per 3008 of Fig. 3, WTRU leaves the validity area of TRP1 and performs random access procedure (via MSG1/MSG3 and MSG2/4) with TRP2].  Fig. 3 and ¶ [0438]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416